Order entered July 7, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00267-CV

                   FAR EAST MACHINERY CO., Appellant

                                         V.

                 ISABEL ARANZAMENDI, ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05668-E

                                     ORDER

      Appellant’s opening brief has been filed, and appellees’ responsive briefs are

due to be filed no later than July 12, 2021. Before the Court is the parties’ July 2,

2021 joint/agreed motion to extend the remaining briefing deadlines.

      We GRANT the motion and ORDER appellees’ briefs be filed no later than

July 30, 2021 and appellant’s reply brief be filed no later than August 31, 2021.

                                              /s/   CRAIG SMITH
                                                    JUSTICE